Read, J.
By the agreement between Green and Kyle, Kyle was barred from making demand upon the makers, and giving •notice of non-payment to Green. Green can not complain that Hall had no notice from Kyle. He should have given Hall notice himself, if he desired it to be done. He had released Kyle from that obligation. But so far as Green is concerned, he is indemnified by his bond, as he is not bound to make a deed for the land until the notes assigned by Hall are paid. But Green insists that the bond is no indemnity, because Hall is discharged from the payment of the note, as be was not notified of the demand and non-payment of the makers; and, therefore, that he can not collect it from Hall, and that a court of equity would compel him to execute a deed to Hall, upon the ground that Kyle and himself had so conducted themselves respecting the note as to make it their own, and a payment to that extent by Hall. If this be the fact, it is the fault of Green. It was the duty of Green to see that the liability of Hall was fixed by notice of demand and nonpayment, if it were necessary. If it were not done, Green can not complain of Kyle. If Green has so conducted respecting the note as to lose the amount, the fault and the loss are his. Whether he has or not, we do not decide in this case. But, if he has not, the land is an indemnity, and the court did not err in their charge to the jury.
Motion for new trial overruled, and judgment for defendant.